ACCEPTED
                                                                                                  03-15-00145-CV
                                                                                                         4397226
                                                                                        THIRD COURT OF APPEALS
                                                                      Filed in The District Court AUSTIN, TEXAS
                                                                       of Travis County, Texas
                                                                                             3/6/2015 11:07:17 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                           CLERK
                                                                            MAR 0 4 2015
                             CAUSE NO. D-1-GN-13-002356
                                                                      At                      M.
 MARK WALTERS,                                                    Velva L. Price, District Clerk
                                              §                         RECEIVED IN
   Plaintiff                                  §                    3rd COURT OF APPEALS
                                                        IN THE DISTRICT     COURT
                                                                       AUSTIN,    TEXAS OF
                                              §
v.                                                                 3/6/2015 11:07:17 AM
                                              §         TRAVIS COUNTY, TEXAS
                                                                     JEFFREY D. KYLE
                                              §                             Clerk
BRAD LIVINGSTON,                              §         200TH JUDICIAL DISTRICT
     Defendant.                               §




                PLAINTIFF'S REQUEST FOR DOCUMENTS TO BE
                 INCLUDED IN CLERK'S RECORD ON APPEAL

TO:            Velva Price, Clerk of the District Court of Travis County, Texas
               1000 Guadalupe St
               Austin, TX 78701
               Phone: (512) 854-945 7
               Fax: (512) 854-9549

FROM:          Mark Walters, Plaintiff Pro Se in the above styled and numbered cause.

RE:            Plaintiffs request for documents to be included in the clerk's record for
               Mark Walters, ET. AI. v. Brad Livingston, cause number D-1-GN-13-
               002356 in the 200 111 Judicial Court of Travis County, Texas.


        Plaintiff, Mark Walters, is appealing this case to the Third Court of Appeals. The
trial court signed the final judgment in this case on February 6, 2015 . Plaintiff filed a
notice of appeal on March 4, 2015 and is entitled to appeal without paying the clerk's fee.

        Plaintiff requests that the following documents be included in the clerk's record,
as required by Texas Rule ofAppellate Procedure 34.5(a):

       1. Plaintiffs Original Petition filed July 11 , 2013.

       2. Plaintiffs Second Amended Petition filed September 15,2014.

       3. Defendant's Original Answer filed July 29, 2013.

       4. Defendant's Amended Answer filed August 27, 2013.

       5. Defendant's Second Amended Answer filed October 7, 2014.

       6. Defendant's Plea to the Jurisdiction filed July 15, 2014.
7. Plaintiffs Response in Opposition to Defendant's Motion to Dismiss filed on

   August 23, 2014.

8. Plaintiff's Response in Opposition to Defendant's Plea to the Jurisdiction filed

   on July 28, 2014.

9. The court's order denying Defendant's Motion to Dismiss and Plea to the

    Jurisdiction, signed on July 31 , 2014.

10. The court's amended order denying Defendant's Plea to the Jurisdiction,

    signed on July 31,2014.

11. Defendant's Amended Motion for Summary Judgment filed on November 13,

    2014.

12. Plaintiff's Response in Opposition to Defendant's Motion for Summary

    Judgment, filed on December 11,2014.

13. The court's judgment signed February 6, 2015.

14. Plaintiff's notice of appeal dated March 4, 2015.

15. Plaintiff's request for preparation of the reporter's record dated March 4,

    2015 .

16. Plaintiffs request for preparation of the clerk' s record dated March 4, 2015 .

17. Plaintiffs Motion for Leave to Proceed on Appeal in Forma Pauperis file

    March 4, 2015.

18. The court's docket sheet.

 19. The certified bill of costs.




                                       2
Respectfully submitted,



Mark Walters
P.O. Box 28078
Austin, Texas 78755
(512)-964-4343
verusconsul ti ngtexas@gmail. com

Plaintiff Pro Se




3
                            CERTIFICATE OF SERVICE


       I, Mark Walters, hereby certify that a true and correct copy of the above and

foregoing REQUEST FOR CLERK' S RECORD ON APPEAL, has been served by hand

delivering on March 4, 2015, to:

       Craig Jacobs, Assistant Attorney General
       C/o Texas Attorney General
       P.O. Box 12548
       Austin, Texas 78711-2548



                                                  Mark Walters




                                           4